Citation Nr: 0026038	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-08 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for status post 
operative appendectomy for appendiceal abscess with recurrent 
diarrhea, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1955.

This appeal arises from a March 1999 rating decision of the 
Boston, Massachusetts, Regional Office (RO) which denied an 
increased evaluation for the veteran's service-connected 
gastrointestinal disability.  The veteran appealed this 
determination.

In his substantive appeal of May 1999, the veteran requested 
a hearing before the Board of Veterans' Appeals (Board).  
However, this request was withdrawn by the veteran in October 
1999.  The veteran requested that his case be advanced on the 
Board's docket in January 2000.  The Board informed the 
veteran in April 2000 that this request had been denied.

On appeal the veteran has raised the issues of entitlement to 
service connection for a cardiovascular disorder secondary to 
medication prescribed to treat his service-connected 
gastrointestinal disability, and entitlement to a total 
disability evaluation based on individual unemployability.  
These claims are not properly before the Board at the present 
time and they are not inextricably intertwined with the issue 
on appeal.  Therefore, they are referred to the RO for the 
appropriate action.


REMAND

The veteran has submitted lay statements claiming that he has 
continually suffered with significant gastrointestinal 
symptoms due to his service-connected disorder.  In a letter 
of April 1998, he identified two private physicians who have 
treated his gastrointestinal disorder.  The only private 
treatment records associated with the claims file are 
radiological studies from 1991 and reports of a colonoscopy 
performed by Mitchell J. Gitkind, M.D., in January 1997.  In 
addition, Robert Klugman, M.D., submitted a May 1998 letter 
associating the veteran's gastrointestinal complaints with 
his in-service appendectomy.  In other correspondence Dr. 
Klugman noted that he had treated the veteran for over 
fifteen years, and in a November 1998 letter Dr. Klugman 
reported that the appellant's condition had worsened and he 
had recently received a consultation with a private 
gastroenterologist.  Unfortunately, the veteran's private 
treatment records are not in the claims folder.  While the 
veteran was given a VA gastrointestinal examination in 
January 1999, it is obvious that this examiner did not have 
the opportunity to review the private treatment records.  
According to the United States Court of Appeals for Veterans 
Claims (Court), in order for a examination to be adequate for 
rating purposes, it must consider records of prior medical 
examination and treatment.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  Thus, the RO must obtain the veteran's 
identified private medical records and provide him with a new 
compensation examination.

The veteran has alleged that the prescription medication 
required to treat his service-connected gastrointestinal 
disorder has caused significant side effects.  A letter from 
the veteran's former employer dated in April 1999 indicated 
that the veteran's symptoms from his disability and 
medication affected his ability to complete his assigned 
tasks.  It was related that this inability to perform had 
resulted in the veteran's forced retirement.  A review of the 
digestive examination of January 1999 indicates, however, 
that the examiner did not provide any opinion on whether the 
veteran currently suffered with side effects from his 
medication, nor was there any opinion provided on the degree 
of industrial impairment caused by the service-connected 
disorder.  Such opinions are required for rating purposes.  
See Gary v. Brown, 7 Vet. App. 229 (1994).  Accordingly, 
further development is in order. 

Finally, the representative argued in a November 1999 
presentation that the issue currently before the Board was a 
disagreement with the RO's initial evaluation of the 
gastrointestinal disability, not entitlement to an increased 
rating.  The United States Court of Appeals for Veterans 
Claims (Court) held in Fenderson v. West, 12 Vet. App. 119 
(1999), that in claims dealing with the original rating of a 
service-connected disability, the veteran may be assigned 
separate evaluations for separate periods of time based on 
the facts found in the case.  However, the Board finds that 
the veteran did not timely express his dissatisfaction with 
the RO's initial evaluation determined in the July 1998 
rating decision.  Of note is a letter from the veteran in 
which he wrote "[I] withdraw all claims and accept the 30 % 
offering."  This letter is dated stamped received by the VA 
on July 15, 1998.  The rating decision granting service 
connection for his gastrointestinal disability is dated July 
20, 1998.  It appears to the Board that the July 15th letter 
was the veteran's acceptance of the RO's proposed initial 
evaluation.  Also of significance is the representative's 
letter of November 1998 which specifically requested an 
increased evaluation as the veteran's gastrointestinal 
disability had "increased in severity in the past few 
months."  This is clearly a claim for an increased rating, 
not a dispute with the RO's initial evaluation issued in July 
1998.  Hence, the Fenderson doctrine is not for application 
in this case.

Based on the above analysis, the undersigned finds that 
further development is required.  Hence, this case is hereby 
REMANDED for the following action:

1.  The RO should request that the 
veteran identify all healthcare providers 
who have treated his service-connected 
gastrointestinal disability since 1998, 
and that he sign release form(s) in order 
to obtain any pertinent records, to 
specifically include the records of Drs. 
Gitkind and Klugman.  If any record 
specifically identified by the veteran 
cannot be secured that fact should be 
noted in the claims file, and the 
appellant informed in writing. 

2.  Thereafter, the veteran should be 
afforded a VA gastrointestinal 
examination.  The purpose of this 
examination is to determine the nature 
and extent of his gastrointestinal 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  All necessary tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner should specifically provide 
answers to the following questions in his 
or her report:

a.  Does the appellant suffer from 
any peritoneal or other adhesion due 
to his service connected 
appendectomy?

b.  In your best medical judgment, 
would you characterize the veteran's 
current gastrointestinal symptoms as 
moderate or severe?

c.  Does the veteran suffer from 
weight loss and/or anemia, and if 
so, to what degree?  

d.  What is the degree of the 
veteran's industrial impairment due 
solely to his service-connected 
gastrointestinal disability and any 
symptomatology related to treatment 
of this disability?

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for a 
gastrointestinal disability.  The RO 
should also determine if this claim 
should be referred for an extra-schedular 
evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, he is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of the claim.  See 38 C.F.R. § 3.655 (1999).  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


- 5 -


